DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-6 and 20 are objected to because of the following informalities:  
Claim 5 recites “Wi-F” in line 8. For clarity, it is suggested to replace with “Wi-Fi”.
Claim 20 recites “readable/executable” in line 6. It is suggested to clarify the use of words instead of “/”. 
Claim 6 is also objected since it is depended on the objected claim 5 set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 5-8, 10, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the at least one Wi-Fi access point network" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5 recites “a request for an ARP table” in line 6. It is unclear whether or not it is referring to “a request for an Address Resolution Protocol (ARP) table” in claim 4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5 recites “the request” in lines 7 and 10. It is unclear whether it is referring to a) “the request for the ARP table” or b) “the sign up request” or c) “the connection request”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7 recites the limitation "the client" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8 recites “an operation setting” in lines 1-2. It is unclear whether or not it is referring to “the at least one operation setting” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10 recites “a network parameter” in lines 1-2. It is unclear whether or not it is referring to “at least one network parameter” in claim 9. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 16 recites “a request for an ARP table” in line 6. It is unclear whether or not it is referring to “a request for an Address Resolution Protocol (ARP) table” in claim 15. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 16 recites “the request” in lines 7 and 10. It is unclear whether it is referring to a) “the request for the ARP table” or b) “the sign up request” or c) “the connection request”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites the limitation "the client" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 is also rejected since it is depended on the rejected claim 5 set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
Claim 20 recites, “A computer program product for automatically managing a plurality of Wi-Fi access points using a network management cloud, the computer program product comprising: a computer readable storage medium and program instructions stored on the computer readable storage medium, the program instructions readable/executable by a processor to cause the processor to:  ...”
In the specification, paragraph [0075] discloses as follow:
[0075] An embodiment of the present invention may relate to computer program product 900 with a non-transitory computer readable medium having program instructions thereon for performing various computer-implemented operations of the method and/or system disclosed herein. The computer readable storage media and program instructions may be those specially designed and constructed for the purposes of the method and/or system disclosed herein, or, they may be of the kind well known and available to those having skill in the computer software arts. Examples of the computer-readable storage media include, but are not limited to, magnetic media, optical media, magneto-optical media and hardware devices that are specially configured to store and execute program instructions. Examples of the program instructions include machine code, such as produced by a compiler, and files containing higher-level code that are executed by a computer using an interpreter. For example, an embodiment of the present invention may be implemented using JAVA®, C++, or other object-oriented programming language and development tools. Aspects of the present invention may also be implemented using Hypertext Transport Protocol (HTTP), Procedural Scripting Languages and the like.
MPEP 2106.03(I) states that, “a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719.”
In this instance, the specification clearly recites “a computer program product with a non-transitory computer readable medium.”
The word “with” can mean “accompanied by” or “possessing.”
If the computer program product is accompanied by the non-transitory computer readable medium, then the computer program product is still patent ineligible because they would work together but are not the same. 
If it means “possessing” then the computer program product has a physical form that is patent eligible.
Given that “with” has an eligible definition and an ineligible definition, claim 20 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-10, 12-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2017/0104625 A1, hereinafter “Chen”).

Regarding claims 1 and 12, Chen discloses a system for automatically managing a plurality of Wi-Fi access points using a network management cloud [see Fig. 1, 4, 5, 7A, 7B, para. 59, 71, 83-84, 98-108; system 500 for provisioning a plurality of network devices 580A-580N using manager engine 550], the system comprising: 
a memory [see Fig. 1, 4, para. 59, 62; memory 28]; 
a processor communicatively coupled to the memory [see Fig. 1, 4, para. 59-60; processor 16 communicatively coupled to the memory 28], wherein the processor is configured to: 
establish a connection between at least one Wi-Fi access point of the plurality of Wi-Fi access points and a client device using the network management cloud, wherein the network management cloud acts as an intermediary between the at least one Wi-Fi access point and the client device [see Fig. 5, para. 83-84; establish a connection between at least one network device of the plurality of network devices 580A-580N and user node 540 using the manager engine 550, wherein the manager engine 550 acts as an intermediary between the at least one network device and the user node 540]; 
receive, at the network management cloud, information from the client device [see Fig. 7B, block 1018, para. 103; receive, at the manager engine, connectivity pattern information from the user node]; 
analyze, at the network management cloud, the received information from the client device [see Fig. 7A, 7B, para. 105-108; analyze, at the manager engine, the received connectivity pattern information from the user node]; 
determine, at the network management cloud, at least one operation setting for the at least one Wi-Fi access point based on the analyzed information [see Fig. 7B, block 620, para. 104; establish, at the manager engine, one or more command for provisioning the at least one network device for implementation of network connection based on the analyzed connectivity pattern information]; and 
configure the at least one Wi-Fi access point based on the at least one operation setting using the network management cloud [see Fig. 7B, block 1030, para. 104; configure the at least one network device based on the one or more command using the manager engine], wherein the at least one Wi-Fi access point is configured by the client device through the network management cloud [see Fig. 7A, 7B, para. 101-104; wherein the at least one network device is configured by the user node through the manager engine].

Regarding claim 20, Chen discloses a computer program product for automatically managing a plurality of Wi-Fi access points using a network management cloud [see Fig. 1, 4, 5, 7A, 7B, para. 59, 71, 75, 83-84, 98-108; a computer program product for provisioning a plurality of network devices 580A-580N using manager engine 550], the computer program product comprising: 
a computer readable storage medium and program instructions stored on the computer readable storage medium, the program instructions readable/executable by a processor to cause the processor to [see para. 75-82; a computer readable storage medium and instructions stored on the computer readable medium, the instructions readable/executable by a processor to cause the processor to]: 
establish a connection between at least one Wi-Fi access point of the plurality of Wi-Fi access points and a client device using the network management cloud, wherein the network management cloud acts as an intermediary between the at least one Wi-Fi access point and the client device [see Fig. 5, para. 83-84; establish a connection between at least one network device of the plurality of network devices 580A-580N and user node 540 using the manager engine 550, wherein the manager engine 550 acts as an intermediary between the at least one network device and the user node 540]; 
receive, at the network management cloud, information from the client device [see Fig. 7B, block 1018, para. 103; receive, at the manager engine, connectivity pattern information from the user node]; 
analyze, at the network management cloud, the received information from the client device [see Fig. 7A, 7B, para. 105-108; analyze, at the manager engine, the received connectivity pattern information from the user node]; 
determine, at the network management cloud, at least one operation setting for the at least one Wi-Fi access point based on the analyzed information [see Fig. 7B, block 620, para. 104; establish, at the manager engine, one or more command for provisioning the at least one network device for implementation of network connection based on the analyzed connectivity pattern information]; and 
configure the at least one Wi-Fi access point based on the at least one operation setting using the network management cloud [see Fig. 7B, block 1030, para. 104; configure the at least one network device based on the one or more command using the manager engine], wherein the at least one Wi-Fi access point is configured by the client device through the network management cloud [see Fig. 7A, 7B, para. 101-104; wherein the at least one network device is configured by the user node through the manager engine].

Regarding claims 2 and 13, Chen discloses wherein the processor [see Fig. 1, 4, para. 59-60; processor 16] is configured to: 
establish a connection between the at least one Wi-Fi access point and the network management cloud [see Fig. 5, para. 83-84; the at least one network device and the manager engine 550 are connected by network 502]; 
establish a connection between the client device and the network management cloud [see Fig. 5, para. 83-84; the user node 540 and the manager engine 550 are connected by network 502]; and 
allow the client device to access the at least one Wi-Fi access point through the network management cloud [see Fig. 5, para. 83-84; allow the user node 540 to access the at least one network device through the manager engine 550].

Regarding claim 8, Chen discloses wherein an operation setting comprises at least one of an operating channel, an operating frequency band, a service set identifier (SSID), and a modulation and coding scheme [see para. 39, 45, 114; network device resources (e.g., bandwidth); see Fig. 8A-D, para. 114; IP Subnet Addresses and VLAN IDs; see para. 114; load balancing mechanisms (round-robin, least connection, etc.)].

Regarding claims 9 and 18, Chen discloses wherein the processor [see Fig. 1, 4, para. 59-60; processor 16] is further configured to: 
perform, at the network management cloud, a periodic collection of user statistics and historical user data from the client device [see Fig. 7A, 7B, para. 101-103; the manager engine 550 receives a periodic collection of user defined connectivity pattern template and labeling data from the user node]; and 
dynamically optimize, using the network management cloud, at least one network parameter associated with the at least one Wi-Fi access point based on the user statistics and the historical user data collected from the client device [see para. 102, 105; based on the user defined labeling data, the manager engine is configured to provide logical separation between physical network devices and user defined connectivity pattern information that defines a design for a network connection configuration; also see para. 101, 110-113; dynamically optimize, using the manager engine, a network connection configuration associated with the network device based on the user defined connectivity pattern template].

Regarding claim 10, Chen discloses wherein a network parameter comprises a network topology [see Fig. 8A-8D, para. 110-113; connectivity pattern templates that specify network connection configurations].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lancioni et al. (US 2016/0321447 A1, hereinafter “Lancioni”) and Meier et al. (US 2006/0114839 A1, hereinafter “Meier”).

Regarding claims 3 and 14, Chen discloses wherein the processor [see Fig. 1, 4, para. 59-60; processor 16] is configured to: receive, at the network management cloud, a set of credentials associated with the at least one Wi-Fi access point [see para. 101, 114; receive, at the manager engine, connectivity pattern template including IP Subnet Address and VLAN ID associated with the at least one network device].
Chen does not explicitly disclose change, at the network management cloud, at least one DNS server pointed to by the at least one Wi-Fi access point; and change, at the network management cloud, a service set identifier (SSID) of the at least one Wi-Fi access point network, wherein the SSID is changed to be associated with the network management cloud.
However, Lancioni teaches receive, at network management cloud, a set of credentials associated with at least one Wi-Fi access point [see Fig. 3-4, para. 41-42; receive, at cloud service 106, a temporal registration (device ID, scope: SSID+BSSID) associated with router 136]; and change, at the network management cloud, at least one DNS server pointed to by the at least one Wi-Fi access point [see para. 21, 39, 42; cloud service 106 generates and sends a temporal pairing code (DNS)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive, at network management cloud, a set of credentials associated with at least one Wi-Fi access point; and change, at the network management cloud, at least one DNS server pointed to by the at least one Wi-Fi access point”, as taught by Lancioni, into the system of Chen so that it would allow for device pairing in a local network [see Lancioni, para. 21].
The combined system of Chen and Lancioni does not explicitly disclose change, at the network management cloud, a service set identifier (SSID) of the at least one Wi-Fi access point network, wherein the SSID is changed to be associated with the network management cloud.
However, Meier teaches receive, at network management cloud, a set of credentials associated with at least one Wi-Fi access point [see Fig. 2-3, para. 62, receive, at CMS, a location specific identifier from an AP]; and change, at the network management cloud, a service set identifier (SSID) of the at least one Wi-Fi access point network, wherein the SSID is changed to be associated with the network management cloud [see para. 62-63; the CMS changes SSID of the AP, wherein the SSID is changed to be associated with the CMS].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive, at network management cloud, a set of credentials associated with at least one Wi-Fi access point; and change, at the network management cloud, a service set identifier (SSID) of the at least one Wi-Fi access point network, wherein the SSID is changed to be associated with the network management cloud”, as taught by Meier, into the combined system of Chen and Lancioni so that it would configure a network component [see Meier, para. 60].

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gordon (US 2010/0095359 A1).

Regarding claims 11 and 19, Chen does not explicitly disclose configure the at least one Wi-Fi access point to point to a Domain Name Server (DNS) associated with the network management cloud; and enable the client device to perform a DNS lookup through a DNS proxy associated with the network management cloud.
However, Gordon teaches configure at least one Wi-Fi access point to point to a Domain Name Server (DNS) associated with a network management cloud; and enable a client device to perform a DNS lookup through a DNS proxy associated with the network management cloud [see Fig. 1, 7, para. 27-28; the secured wireless access point is configured to allow the laptop access to a DNS server. The laptop formats the access identifier received from the secured wireless access point in a DNS message which is then directed to the DNS server via the secured wireless access point (e.g., through a local DNS proxy). The access identifier comprises an IP address].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configure at least one Wi-Fi access point to point to a Domain Name Server (DNS) associated with a network management cloud; and enable a client device to perform a DNS lookup through a DNS proxy associated with the network management cloud”, as taught by Gordon, into the system of Chen so that it would identify a wireless network [see Gordon, para. 10].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Haynes et al. (US 2010/0138660 A1).

Regarding claims 7 and 17, Chen discloses wherein allowing the client device to access the at least one Wi-Fi access point through the network management cloud [see Fig. 5, para. 83-84; allowing the user node 540 to access the at least one network device through the manager engine 550] comprises: transmitting, by the network management cloud, a push notification to a host device of the at least one Wi-Fi access point, wherein the push notification indicates an approval for access [see Fig. 7B, block 1030, para. 104, 110-113; transmitting, by the manager engine, one or more command to one or more network device, the command indicates a network connection configuration].
Chen does not explicitly disclose “an access request from the client,” the approval for access “is received from” the host device, and transmit, by the network management cloud, “a second push notification to the client device, wherein the second push notification indicates the approval for access.”
However, Haynes teaches transmit, by a network management cloud, a first push notification to a host device, wherein the first push notification indicates an access request from a client; receive, at the network management cloud, an approval for access from the host device; and transmit, by the network management cloud, a second push notification to the client device, wherein the second push notification indicates the approval for access [see Fig. 8-9, para. 62-63, 65-67; transmit, by registration/proxy server, a modified INVITE message to device 110B, wherein the modified INVITE message indicates an INVITE message from device 110A; receive, at the registration/proxy server, an acceptance message from device 110B; and transmit, by the registration/proxy server, a modified acceptance message to device 110A, wherein the modified acceptance message indicates the acceptance message].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmit, by a network management cloud, a first push notification to a host device, wherein the first push notification indicates an access request from a client; receive, at the network management cloud, an approval for access from the host device; and transmit, by the network management cloud, a second push notification to the client device, wherein the second push notification indicates the approval for access”, as taught by Haynes, into the system of Chen so that it would establish a secure communication session between devices [see Haynes, para. 64].

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephenson (US 2018/0063714 A1), see Fig. 1-5, para. 25-26, discloses a mobile device receives from a gateway through a cell connection, access information for an access point, including authorization information and enables the device to reconfigure different aspects of the AP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469